Order denying motion of the relator for an order directing a further return to the writ of certiorari reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of directing a further return incorporating all written reports of deputy tax commissioners and the substance of all oral reports, together with a general statement of the reasons for and methods utilized in arriving at the amount of the assessment. The writ commands inclusion in the return of all material data and a statement of the reasons for and the methods adopted in arriving at the amount of the assessment, which is in accord with statutory and judicial authority. (Tax Law, § 292; People ex rel. Jamaica W. S. Co. v. Tax Comrs., 196 N. Y. 39, 54; People ex rel. N. Y., 0. & W. B. Co. v. Wood-bury, 71 Mise. 474, 477, 478; affd., without opinion, 147 App. Div. 928, 929; affd., without opinion, 204 N. Y. 608; People ex rel. N. Y., 0. & W. B. Co. v. Tax Comrs., 132 App. Div. 604, 609; People ex rel. Beard’s Erie Basin, Inc., v. Sexton, 247 id. 754.) The return shows reports of deputy tax commissioners to have been relied upon. If determination was based solely upon such reports, together with the general experience of the respondents, the return should so state, or, in the alternative, include any other reasons relied upon. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.